Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0214515 A1 (Davis), and further in view of Tanaka (US 4823908 A) and Moon (US 2005/0276163 A1).
Regarding claims 1 and 11, Davis teaches a method for identifying a location of a mobile device with an enclosed area comprising:
capturing, by the mobile device, ambient audio signals within the enclosed area [0093 subset of loudspeakers in a particular area of the building] having a-frequency range between 20 and 7,000 hertz [0015 human audible frequency range], wherein the ambient audio signals comprise background noise stemming from the location of the mobile device and a first audio signal generated by a first [transmitter] [abstract method for indoor navigation in a venue derives positioning of a mobile device based on sounds captured by the microphone of the mobile device from the ambient environment.; 0026 One proposed configuration to accomplish this is to insert a unique watermark signal into each source. This unique signal is assigned to the source and source location in a database. By identifying the unique signal, a positioning system can determine its 
obtaining an audio fingerprint of the captured ambient audio signals [0028 One alternative is to use a form of pattern recognition or content fingerprinting in which unique source locations are associated with unique audio program material.]; and
communicating the obtained audio fingerprint to a database such that upon receiving the audio fingerprint, the database identifies the location of the mobile device using the obtained audio fingerprint and audio fingerprints stored in the database, whereby each audio fingerprint in the database is associated with a unique location [0117 for content fingerprints, the features are hashed into a feature vector that is matched with pre-registered feature vectors in a database; if necessary, however, the fingerprint matching can be done remotely, with the remote service executed on a server returning the source identifier of the matching source signal].
Davis does not explicitly teach … and yet Tanaka teaches captured ambient audio signal by the mobile device is in the frequency range between 20 and 7000 Hertz [col. 3:25-35 parametric array 40 kHz; abstract produces audio frequency at a limited area] and the directional speaker is a non-linear ultrasound transmitter [abstract A parametric loudspeaker utilizes nonlinearity of air relative to ultrasonic waves for producing an audio frequency having super directivity, and to thus provide a limited listening area public address system subject to a large listening area by safeguarding listeners by the provision of a framework for intercepting powerful ultrasonic waves and an acoustic filter.].
It would have been obvious to combine the acoustic fingerprinting of Davis, with the directional loudspeaker/parametric array of Tanaka so that audible sound may be produced at only a desired location so as not to bother surrounding devices/humans (Moon) [0029 In the mean time, 
Regarding claims 2 and 12, Davis as modified by Tanaka also teaches wherein the first audio signal generated by the first non-linear ultrasonic frequency transmitter comprises intermodulation products of ultrasonic frequency signals transmitted by the first non-linear ultrasonic frequency transmitter [fig. 3; col. 2:25-40 The parametric loudspeaker utilizes one of the nonlinear effects which is called a parametric interaction. When two finite amplitude sound waves having slightly different frequencies are radiated simultaneously in the medium, a sound wave having a frequency equal to the sum and difference of the two waves is produced by the nonlinear interaction (parametric interaction) of the two sound waves. Accordingly, if the original two sound waves are ultrasonic waves and the difference therebetween is so selected as to be an audio frequency, an audible sound is generated by the parametric interaction.].
Regarding claims 3-4 and 13-14, Davis as modified by Tanaka also teaches the method according to claim 1 wherein the first audio signal generated by the first non-linear ultrasonic frequency transmitter comprises subharmonic signals that are by-products of ultrasonic frequency signals transmitted by the first non-linear ultrasonic frequency transmitter and wherein the subharmonic signals comprise arithmetic divisions of the fundamental frequencies of the transmitted ultrasonic frequency signals [fig. 3; col. 2:25-40; col. 2:40-60 As a result, by the parametric interaction between the carrier wave and upper and lower sideband waves, the original 
Regarding claims 5 and 15, Davis also teaches the method according to claim 1 wherein the obtaining the audio fingerprint of the captured ambient audio signal comprises: determining from the ambient audio signal peaks and valleys occurring in the background noise and peaks and valleys occurring in the first audio signal; and associating a pattern obtained from the determined peaks and valleys as the audio fingerprint of the captured ambient audio signal [0019 The insertion of echoes can also be used to modulate robust features that can be accumulated over time, like autocorrelation.; 0020 watermarks using these modulation techniques…carrier with a message symbol…1 or -1…signal coding; 0023 Robust watermark readers exploit these robustness enhancements to recover the data reliably from ambient audio capture through a mobile device's microphone.].
Regarding claims 6 and 16, Davis also teaches the method according to claim 1 wherein the step of the database identifying the location of the mobile device using the obtained audio fingerprint and audio fingerprints stored in the database comprises: determining if the obtained audio fingerprint matches an audio fingerprint stored in the database, whereby the obtained audio fingerprint is generated from the ambient audio signals using a distance matrix or weight matrix algorithm; and pinpointing the location of the mobile device as the unique location associated with 
Regarding claims 7 and 17, Davis as modified by Tanaka also teaches the method according to claim 1 wherein the ambient audio signal further comprises a second audio signal generated by a second non-linear ultrasonic frequency transmitter provided a distance away from the first non-linear ultrasonic frequency transmitter, whereby the second non-linear ultrasonic frequency transmitter is configured to transmit ultrasonic frequency signals that constructively interfere with the ultrasonic frequency signals transmitted by the first non-linear ultrasonic frequency transmitter [0019 When designing the feature modulation level of the watermarking scheme for a positioning application in mobile devices, one should select a feature modulation that is robust to degradation expected in ambient capture. Robust audio features that are modulated with an auxiliary data signal to hide the data in a host audio program in these environments include features that can be accumulated over a detection window… This accumulation enables energy from weak signals to be added constructively to produce a composite signal from data can be more reliably decoded.].
Regarding claim 8 and 18, Davis also teaches the method according to claim 1 further comprising: capturing an image of a label; and transmitting the captured image to the database such that upon receiving the captured image, the database determines if the captured image corresponds to an unique image associated with the determined location of the mobile device [0139 the camera provides both still image and video stream capture that contributes to positioning, navigation and other location based services in a variety of ways; both the still and video capture enable the device to read digital data encoded in surrounding objects, where this digital data provides identification of the objects; in turn, this identification can be referenced in a database to provide associated information about the object as well as its context, such as location].

Claims 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0214515 A1 (Davis), Tanaka (US 4823908 A), Moon (US 2005/0276163 A1), and further in view of CN 101576616 A (Mingxuan, Yiyang; Written Opinion).
Regarding claims 9-10 and 19-20, Davis does not explicitly teach … and yet Mingxuan teaches the method according to claim 1 further comprising: tagging a label; and transmitting the tagged label to the database such that upon receiving the tagged label, the database determines if the tagged label corresponds to an unique label associated with the determined location of the mobile device and wherein the tagging the label comprises: obtaining data from the label using near field communication or Bluetooth communication protocols. [RFID rt.    , rfid    mm RFID reference tags are pre-deployed in the covered area and their signal strength is used as reference for localization. The strength of RFID tracking tag, which is attached to the person or object being tracked, is used as input for localization. The location of the tracked tag can be determined by comparing the signal strength character of the reference tags and the tracked tag.]
.

Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive. In the inventor museum in Madison Building there are parametric dishes which produce audible sound when a museum patron is standing underneath them. The office is not aware of another way to produce human audible sound by mixing ultrasonic beams in an area by use of the non-linear mixing properties of air except by parametric array. The benefit is that sound can be directed to an area and hence does not "bleed" into surrounding areas, through walls, etc. This is the best understanding of the state of the art which appears to be taught by the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner Art Unit 3645